t c memo united_states tax_court reese b belshee jr and betty j belsheer petitioners v commissioner of internal revenue respondent docket no filed date d alden newland for petitioners william j gregg for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted the issue for decision is whether petitioners have stated a claim for administrative costs pursuant to sec_7430 as explained in detail - - below we will grant respondent’s motion to dismiss for failure to state a claim upon which relief can be granted ’ background in early petitioners entered into an offer_in_compromise respecting their tax_liability for the taxable_year respondent accepted the offer_in_compromise and petitioners made full payment in satisfaction of the agreement see sec_7122 contrary to the terms of the offer_in_compromise respondent sent a notice_of_intent_to_levy to petitioners in demanding payment of approximately dollar_figure in tax_liability for the taxable_year after respondent refused petitioners’ initial requests to withdraw the notice_of_intent_to_levy petitioners retained counsel to assist them petitioners’ counsel persuaded respondent to withdraw the notice_of_intent_to_levy shortly thereafter petitioners’ counsel filed a claim with respondent requesting an award of administrative costs ie legal fees that petitioners incurred in challenging the notice_of_intent_to_levy although an appeals officer initially indicated that he would recommend that petitioners be awarded dollar_figure the claim for administrative cost sec_1 unless otherwise indicated section references are to sections of the internal_revenue_code was disallowed in full respondent’s notice stated in pertinent part we have completed our review of your claim for administrative costs under sec_7430 of the internal_revenue_code we have fully disallowed your claim because pursuant to reg sec_301_7430-3 proceedings in connection with collection actions are not administration proceedings for the purposes of sec_7430 petitioners filed a timely petition for administrative costs with the court pursuant to sec_7430 in response respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted relying on sec_301 a proced admin regs respondent initially argued that the collection action underlying petitioners’ claim for administrative costs is not considered an administrative_proceeding within the meaning of sec_7430 petitioners filed a response to respondent’s motion to dismiss in which they assert that sec_301_7430-3 sec_301_7430-3 proced admin regs provides in pertinent part a administrative_proceeding for purposes of sec_7430 an administrative_proceeding generally means any procedure or other action before the internal_revenue_service that is commenced after date however an administrative_proceeding does not include- proceedings in connection with collection actions as defined in paragraph b of this section including proceedings under sec_7432 or sec_7433 q4e- proced admin regs is invalid insofar as it conflicts with the plain language of sec_7430 which provides that a taxpayer generally may be awarded a judgment or a settlement for reasonable_administrative_costs incurred in any administrative_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title this matter was called for hearing at the court’s motions session in washington d c counsel for both parties appeared at the hearing and presented argument on the pending motion counsel for respondent argues that respondent’s motion should be granted on the basis of the flush language of sec_7430 and ball v commissioner tcmemo_1995_520 the flush language of sec_7430 provides such term reasonable_administrative_costs shall only include costs incurred on or after the earlier of the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or the date of the notice_of_deficiency respondent asserts that petitioners have not incurred reasonable_administrative_costs within the meaning of sec_7430 since petitioners have not received either an appeals_office notice of decision or a notice_of_deficiency following the hearing petitioners filed a supplemental response asserting that as a memorandum opinion ball v --- - commissioner supra is not controlling precedent in addition petitioners argue that the reasoning in ball is flawed on the ground that it is unreasonable to interpret the 'flush language' of subsection c in a way that effectively narrows the scope of sec_7430's unambiguous and broad inclusion of collection actions within the meaning of administrative proceedings discussion we begin our analysis with the observation that as a sovereign the united_states is immune from suit except to the extent that it specifically consents to be sued see 312_us_584 the scope of a waiver of sovereign immunity is to be strictly construed in favor of the sovereign see 525_us_255 119_sct_687 and cases cited therein in the tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_324 congress redesignated sec_7430 sec_7431 and enacted a new sec_7430 which provided that certain prevailing parties would be permitted to recover reasonable_litigation_costs from the united_states in cases brought by or against the united_states to determine collect or refund any_tax interest or penalty -- - sec_7430 was applicable to proceedings commenced after date see tefra sec e 96_stat_574 the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3342 amendments to sec_7430 expanded the relief provided under sec_7430 to allow certain prevailing parties to recover reasonable_administrative_costs in addition to litigation costs sec_7430 sets forth the general_rule that the prevailing_party in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty may be awarded a judgment or a settlement for reasonable_administrative_costs incurred in connection with such administrative proceedings and for reasonable_litigation_costs incurred in connection with such court proceedings sec_7430 has been amended many times since its enactment in the provisions of sec_7430 applicable to a given case depend on the date the proceeding is commenced and the period within which the claimed costs were incurred congress amended sec_7430 in the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 congress then amended sec_7430 in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the amendments made by tra apply in the case of proceedings commenced after date and the amendments made by rra apply to costs incurred more than days after date date as the petition for administrative costs herein was filed on date relating to costs incurred before date the tra amendments to sec_7430 apply and not the rra amendments - the general_rule set forth in sec_7430 is qualified by the limitations contained in sec_7430 and the definitions contained in sec_7430 the flush language of sec_7430 provides that reasonable_administrative_costs shall only include costs incurred on or after the earlier of the date that the taxpayer receives an appeals_office notice of decision or the date a notice_of_deficiency is issued to the taxpayer the court has narrowly construed the relief provided in sec_7430 in estate of gillespie v commissioner t1t c the commissioner issued a 30-day_letter proposing to increase the taxpayer’s estate_tax liability by approximately dollar_figure million the taxpayer filed a protest with the appropriate appeals_office and the matter was settled in the taxpayer’s favor after the appeals_office rejected the taxpayer’s request for an award of administrative costs the taxpayer filed a petition for an award of administrative costs with the court relying on the flush language of sec_7430 and noting that the commissioner had not issued either an appeals_office notice of decision or a notice_of_deficiency to the taxpayer we granted the commissioner’s motion for summary_judgment that the taxpayer was not entitled to an award under sec_7430 in ball v commissioner supra the taxpayer filed delinquent tax returns for and the --- - commissioner subsequently disallowed deductions that the taxpayer had claimed on his returns entered assessments against the taxpayer in amounts greater than the taxes that the taxpayer had reported on his returns and issued notices of intent to levy to the taxpayer the taxpayer subsequently retained counsel who convinced the commissioner that the notices of intent to levy were based in part on improper assessments in particular the commissioner agreed that the assessments were improper insofar as they exceeded the tax_liabilities that the taxpayer had reported on his returns the commissioner conceded that assessments against the taxpayer for amounts greater than the tax_liabilities that the taxpayer had reported on his returns were premature in that the commissioner was required to comply first with the normal deficiency procedures starting with the issuance of a notice_of_deficiency although the commissioner abated the improper assessments the commissioner disallowed the taxpayer’s claim for administrative costs incurred in contesting the notices of intent to levy the taxpayer responded by filing a petition for an award of administrative costs with the court upon review we agreed with the commissioner that the taxpayer was not entitled to relief under sec_7430 on the ground that the commissioner had not issued either an appeals --- - office notice of decision to the taxpayer or a notice_of_deficiency as reguired under sec_7430 in so holding we rejected the taxpayer’s argument that it was unfair to apply the flush language of sec_7430 literally where the commissioner admittedly erred in failing to issue a notice_of_deficiency to the taxpayer before the disputed assessments further after reviewing the legislative_history underlying the tamra amendments we concluded that congress intended that the flush language of sec_7430 protect the commissioner from claims by taxpayers that positions taken by the examination and collection divisions of the internal_revenue_service before administrative review were not substantially justified ’ consistent with the plain language of sec_7430 as well as the precept that a waiver of sovereign immunity is to be strictly construed in favor of the sovereign see department of the army v blue fox inc u s at s ct pincite we hold that petitioners have failed to state a claim for relief in sum because respondent has not issued either an appeals_office notice of decision or a notice_of_deficiency to the facts in ball v commissioner tcmemo_1995_520 are substantially_similar to those presented in this case and we are satisfied that the court’s analysis in ball is correct because our holding is based on the plain language of sec_7430 specifically the flush language of sec_7430 we need not consider petitioners’ contention that sec_301 a proced admin regs is invalid -- - petitioners they have not incurred administrative costs for which a claim is cognizable under sec_7430 to reflect the foregoing an order of dismissal and decision will be entered
